Citation Nr: 0629957	
Decision Date: 09/21/06    Archive Date: 10/04/06

DOCKET NO.  05-00 055	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel


INTRODUCTION

The veteran had active duty from May 13, 1952 to February 11, 
1953 in the United States Marine Corps.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a November 2002 rating decision.  


FINDING OF FACT

The veteran does not have tinnitus that is related to 
service. 


CONCLUSION OF LAW

Tinnitus was not incurred in or aggravated by active duty.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 
(2006).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2006), provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also requires VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.

In the present case, the veteran was provided with the notice 
required by the VCAA by letters dated in June 2002 and 
January 2005.  The RO specifically informed the veteran of 
the evidence required to substantiate his claim, the 
information required from him to enable VA to obtain evidence 
on his behalf, the assistance that VA would provide to obtain 
evidence on his behalf, that he should submit such evidence 
or provide VA with the information necessary for VA to obtain 
such evidence on his behalf, and to submit any evidence in 
his possession pertaining to his claim.  Therefore, the Board 
finds that he was provided with the notice required by the 
VCAA.

Moreover, all available evidence pertaining to the veteran's 
claim has been obtained.  The record before the Board 
contains service medical records and post-service medical 
records.  In addition, neither the veteran nor his 
representative has identified any additional pertinent 
evidence that could be obtained to substantiate his claim.  
The Board is also unaware of any such evidence.  Therefore, 
the Board is satisfied that VA has complied with its duty to 
assist the veteran in the development of the facts pertinent 
to the claim.

The record also reflects that the originating agency 
readjudicated the veteran's claim following the provision of 
the required notice and the completion of all indicated 
development of the record.  In light of the Board's denial of 
the appellant's claim, no disability rating or effective date 
will be assigned, so there can be no possibility of any 
prejudice to the appellant under the holding in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  For the above reasons, 
it is not prejudicial to the appellant for the Board to 
proceed to finally decide the issue discussed in this 
decision.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004); Quartuccio, 16 Vet. App. 183; Sutton v. Brown, 9 Vet. 
App. 553 (1996); Bernard v. Brown, 4 Vet. App. 384 (1993); 
see also 38 C.F.R. § 20.1102 (2006) (harmless error).

Merchant Marines

The veteran contends that he was exposed to loud noise while 
he was a Merchant Marine and seeks service connection for 
tinnitus.  

38 C.F.R. § 3.7(x)(15) provides that Merchant Marine service 
such as the veteran's constitutes active service, but only 
when performed between December 7, 1941, and August 15, 1945.  
Although the veteran had service as a Merchant Marine, his 
service therein does not constitute "active service" for 
purposes of VA law and regulation.  Specifically, on August 
11, 1999, the Secretary of the Air Force, acting as Executive 
Agent of the Secretary of Defense, determined that the 
service of the group known as "American Merchant Marine 
Mariners Who Were in Active Ocean-Going Service" during the 
period of August 15, 1945 to December 31, 1946, shall not be 
considered "active duty" under the provisions of Public Law 
95-202 for the purposes of all laws administered by VA. 64 
Fed. Reg. 48,146 (1999).  The veteran's service from August 
18, 1945 through December 1946 is specifically barred from 
consideration as active duty.  

Additionally, the record indicates that the veteran's service 
in the Merchant Marines does not qualify as active service 
under VA law or regulation.  Specifically, he is not found to 
have qualifying "Blockship" service in Operation Mulberry.  
See 38 C.F.R. § 3.7(x)(14).

Furthermore, the veteran's Form DD 214 for service in the 
Merchant Marines stated that he is not entitled to benefits 
other than that specifically listed on that form.  Item 18 on 
the form remarked that the document administratively 
establishes active duty solely for burial and internment 
benefits.  Therefore, the veteran's service in the Merchant 
Marines is not active duty for the benefits sought on this 
claim.
However, the Board notes the veteran's service in the Marine 
Corps from May 1952 to February 1953 qualifies as active 
service and thus this is the service on which this decision 
will be based.  

Analysis

When seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110.  "Service connection" basically means that 
the facts, shown by evidence, establish that a particular 
injury or disease resulting in disability was incurred 
coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  38 C.F.R. § 3.303(a).  Where 
chronicity of a disease is not shown in service, service 
connection may yet be established by showing continuity of 
symptomatology between the currently claimed disability and a 
condition noted in service.  38 C.F.R. § 3.303(b).  

While the report of medical history at induction noted that 
the veteran had trouble with his ear, nose, or throat when he 
swam, service medical records are negative for any complaints 
of or findings of tinnitus.  The examination at service 
discharge is likewise negative for any findings of tinnitus.  
In March 1953, the veteran applied for disability 
compensation but did not list tinnitus as a disability.  In a 
September 2003 statement, the veteran attributed his tinnitus 
to acoustic trauma suffered while with the Merchant Marines, 
not his active duty with the Marine Corps.  

There is also no competent evidence that the veteran 
currently has tinnitus.  While medical evidence shows that 
the veteran has hearing loss, it is negative for findings or 
complaints of tinnitus.  Congress has specifically limited 
entitlement to service-connected benefits to cases where 
there is a current disability.  "In the absence of proof of a 
present disability, there can be no valid claim."  Brammer v. 
Derwwinski, 3 Vet. App. 223, 225 (1992).  Therefore, service 
connection for tinnitus is not warranted.

While the veteran has suggested that he currently has 
tinnitus as a result of service, as a lay person, he has no 
competence to give a medical opinion on the diagnosis of a 
condition.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Consequently, lay assertions of medical diagnosis cannot 
constitute evidence upon which to grant the claim for service 
connection.  Lathan v. Brown, 7 Vet. App. 359, 365 (1995).

In sum, the preponderance of the evidence is against finding 
that the veteran currently has tinnitus related to service.  
When the preponderance of evidence is against a claim, it 
must be denied.  38 U.S.C.A. § 5107; see also Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).





ORDER

Service connection for tinnitus is denied. 



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


